DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-9 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 05/21/2018, 05/22/2018, and 12/10/2018 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 10/13/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pat. 3432965) in view of Gheparde (U.S. Pub. 20090050174).
In regard to claim 1, Smith et al. disclose an assembly line grow pod comprising: a track (Fig. 4 and Column 3, lines 55-63, where there is a track 35) extending between a growing region and a sanitizing region (Fig. 2 and Column 4, lines 11-33, where the track 35 extends between the growing region and the sanitizing region); a cart movably engaged with the track (Fig. 4, where there is a cart 36 engaged with the track 35); a sanitizer system that applies a sanitizer solution to the cart at the sanitizing region (Column 4, lines 11-17 and Column 6, lines 30-42, where the sanitizer solution 44 is applied to the cart), the sanitizer system comprising a solution disposal area for storing sanitizer solution runoff collected from the sanitizing region (Fig. 1 and Column 6, lines 30-42, where there is a solution disposal area (drain 108 must lead to some disposal area) for storing the sanitizer solution (44 runoff after it is drained via drain 108 which disposes used sanitizer solution); a watering system that provides water to plant matter on the cart at the growing region (Figs. 1-2 and Column 4, lines 18-45, where the watering system provides water to the cart via conduits 46 and 48), the watering system comprising: an untreated water tank for storing water runoff collected from the growing region (Column 4, lines 18-45, where the untreated water tank 54 uses water returned to it through conduit 57 after draining it from the growing region). 
Smith et al. do not disclose the sanitizer system comprising a gray solution tank for storing sanitizer solution runoff collected from the sanitizing region; a cycled solution 
Gheparde discloses the sanitizer system comprising a used solution tank for storing sanitizer solution runoff collected from the sanitizing region (Paragraph [0023], where there is a used solution tank 128 which stores the sanitizer solution runoff); a cycled solution tank (Fig. 1, one of 118) fluidly coupled to the used solution tank (Fig. 1, where the cycled solution tank (one of 118) is fluidly coupled to a used solution tank 128); and a sanitizer reservoir (Fig. 1, another of 118) fluidly coupled to the cycled solution tank (Paragraph [0019], where the valve 114 draws from the plurality of tanks 118). Smith et al. and Gheparde are analogous because they are from the same field of endeavor which include cart cleaning devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith et al. such that the sanitizer system comprising a gray solution tank for storing sanitizer solution runoff collected from the sanitizing region; a cycled solution tank fluidly coupled to the gray solution tank; and a sanitizer reservoir fluidly coupled to the cycled solution tank in view of Gheparde, since the sanitizer solution runoff of Gheparde is considered gray solution due to traces of dirt, grease, plant tissue, or chemicals in it (Applicant’s Specification, Paragraph [0027] details “gray” solution as such). The motivation would have been to collect and store the recycled sanitizer solution runoff and then to filter and reuse it in the device.
In regard to claim 2, Smith et al. as modified by Gheparde disclose the assembly line grow pod of claim 1, wherein the sanitizer system further comprises a filter positioned between the gray solution tank and the cycled solution tank (Gheparde, Fig. 1, where 
In regard to claim 3, Smith et al. as modified by Gheparde disclose the assembly line grow pod of claim 1, wherein the sanitizer system further comprises a sanitizer device for sanitizing the cart, the sanitizer device fluidly coupled to the cycled solution tank (Gheparde, Fig. 1, where there is a sanitizer device 104 fluidly coupled to the cycled solution tank 118). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith et al. as modified by Gheparde such that the sanitizer system further comprises a sanitizer device for sanitizing the cart, the sanitizer device fluidly coupled to the cycled solution tank in view of Gheparde. The motivation would have been to clean the cart with the already used sanitizer solution, after it is filtered.
In regard to claim 9.
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pat. 3432965) in view of Gheparde (U.S. Pub. 20090050174) as applied to claim 1, and further in view of Wallace (U.S. Pub. 20140044485).
In regard to claim 4, Smith et al. as modified by Gheparde disclose the assembly line grow pod of claim 1. Smith et al. as modified by Gheparde do not disclose a flowmeter positioned between and fluidly coupled to the cycled solution tank and the gray solution tank. 
Wallace discloses a flowmeter positioned between and fluidly coupled to a solution source tank and a solution storage tank (Fig. 4 and Paragraph [0062], where there is a flow meter 282 which measures the flow rate from solution tank 264 to solution tank 278). Smith et al. and Wallace are analogous because they are from the same field of endeavor which include agricultural devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith et al. as modified by Gheparde such that a flowmeter positioned between and fluidly coupled to the cycled solution tank and the gray solution tank in view of Wallace, since the flow meter of Wallace could be used with the cycled solution tank and the gray solution tank of Smith et al. as modified by Gheparde. The motivation would have been to measure the flow rate of solution going from the gray solution tank to the cycled solution tank. Collecting flow data would allow the user to calculate different physical properties (i.e. volume) of the solution in the cycled solution tank and adjust the flow rate of solution into the tank accordingly (Wallace, Paragraph [0063]).
In regard to claim 5, Smith et al. as modified by Gheparde disclose the assembly line grow pod of claim 1, wherein the watering system further comprises: a treated water tank 
Smith et al. as modified by Gheparde do not disclose a treated water tank fluidly coupled to the untreated water tank; and a filter positioned between the untreated water tank and the treated water tank. 
Wallace discloses a treated water tank fluidly coupled to the untreated water tank (Fig. 5, where the untreated water tank 334 is fluidly coupled to the treated water tank 392); and a filter positioned between the untreated water tank and the treated water tank (Paragraph [0009] and Fig. 5, where there is a filter 338 between tanks 334 and 392). Smith et al. and Wallace are analogous because they are from the same field of endeavor which include agricultural devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith et al. as modified by Gheparde such that a treated water tank fluidly coupled to the untreated water tank; and a filter positioned between the untreated water tank and the treated water tank in view of Wallace. The motivation would have been to filter the untreated water before using it as a nutrient source in the irrigation (watering) system.
In regard to claim 6, Smith et al. as modified by Gheparde and Wallace disclose the assembly line grow pod of claim 5, further comprising a flowmeter positioned between and fluidly coupled to the treated water tank and the untreated water tank (Wallace, Fig. 5, where there is a flow meter 390 positioned between and fluidly coupled to the tanks 334 and 392). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith et al. as modified by Gheparde and Wallace such that a flowmeter positioned between and fluidly 
In regard to claim 8, Smith et al. as modified by Gheparde disclose the assembly line grow pod of claim 1. Smith et al. as modified by Gheparde do not disclose the sanitizer system further comprises a concentration sensor coupled to the cycled solution tank. Wallace discloses a concentration sensor coupled to a solution tank (Fig. 5 and Paragraph [0075], where the sensor 394 can measure calcium composition, pH, and free chlorine concentrations). Smith et al. and Wallace are analogous because they are from the same field of endeavor which include agricultural devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith et al. as modified by Gheparde such that the sanitizer system further comprises a concentration sensor coupled to the cycled solution tank in view of Wallace, since the concentration sensor of Wallace could be used with the cycled solution tank of Smith et al. as modified by Gheparde. The motivation would have been to collect data on the solution in the cycled solution tank, to determine the presence of potentially harmful chemicals in the solution before reusing it in the device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pat. 3432965) in view of Gheparde (U.S. Pub. 20090050174) and Wallace (U.S. Pub. 20140044485) as applied to claim 5, and further in view of Colless et al. (U.S. Pat. 8234812).
In regard to claim 7, Smith et al. as modified by Gheparde and Wallace disclose the assembly line grow pod of claim 5. Smith et al. as modified by Gheparde and Wallace do not disclose the treated water tank is fluidly coupled to the sanitizer system. Colless et al. disclose a water tank is fluidly coupled to the sanitizer system (Column 6, lines 29-36, where the excess water from the watering system can be recycled and used by the sanitizing system to clean the trays). Smith et al. and Colless et al. are analogous because they are from the same field of endeavor which include plant growing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith et al. as modified by Gheparde and Wallace such that the treated water tank is fluidly coupled to the sanitizer system in view of Colless et al., since the fluid connection between the watering system and the sanitizer system of Colless et al. could be used with the treated water tank and the sanitizer system of Smith et al. as modified by Gheparde and Wallace. The motivation would have been to save water and cost by recycling the water runoff from the watering system to use as a sanitizing solution to clean the trays.

Response to Arguments
Applicant's arguments (filed 02/10/2021) with respect to the rejection of claims 1-9 have been fully considered but they are not persuasive. Smith et al. (U.S. Pat. 3432965) in view of Gheparde (U.S. Pub. 20090050174) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. Smith et al. (U.S. Pat. 3432965) in view of Gheparde (U.S. Pub. 20090050174) and Wallace (U.S. Pub. 20140044485) disclose the applicant’s claim 4, as specified under Claim Rejections - 35 USC § 103 above. 
In regard to the argument that Gheparde does not teach a gray solution tank for storing sanitizer solution runoff collected from the sanitizing region, a cycled solution tank fluidly coupled to the gray solution tank, and a sanitizer reservoir fluidly coupled to the cycled solution tank, the combination of Smith et al. and Gheparde disclose the aforementioned limitations of claim 1 as follows. Specifically, Gheparde teaches the sanitizer system comprising a used solution tank for storing sanitizer solution runoff collected from the sanitizing region in Paragraph [0023], where there is a used solution tank 128 which stores the sanitizer solution runoff. Next, Gheparde teaches a cycled solution tank fluidly coupled to the used solution tank in Fig. 1, where the cycled solution tank (one of 118) is fluidly coupled to a used solution tank 128. Lastly, Gheparde teaches a sanitizer reservoir fluidly coupled to the cycled solution tank in Paragraph [0019], where the sanitizer reservoir (another of 118) is fluidly coupled to the cycled solution tank via pipes and valve 114. The valve 114 of Gheparde draws from the plurality of tanks 118 which includes the cycled solution tank and the sanitizer reservoir, thereby at least fluidly coupling the cycled solution tank and the sanitizer reservoir. The sanitizer solution runoff of Gheparde is considered gray
In regard to the argument that it would not have been obvious to use Wallace to modify the device of Smith et al. as modified by Gheparde to teach a flowmeter positioned between and fluidly coupled to the cycled solution tank and the gray solution tank. Wallace teaches a flowmeter positioned between and fluidly coupled to a solution source tank and a solution storage tank in Fig. 4 and Paragraph [0062], where there is a flow meter 282 which measures the flow rate from solution tank 264 to solution tank 278. The flow meter of Wallace could be used with the cycled solution tank and the gray solution tank of Smith et al. as modified by Gheparde, since the flowmeter of Wallace could be fluidly coupled to the sanitizer system of Smith et al. as modified by Gheparde which would position it between and fluidly couple it to the components of the sanitizer system of Smith et al. as modified by Gheparde. Additionally, Gheparde teaches a flow sensor in Paragraph [0051], where there is a flow sensor on the fluidic components of the device, disclosing a flow sensor which is fluidly coupled to and between the fluidic components (the cycled solution tank 118 and the gray solution tank 128 of Gheparde are fluidic components) of the device of Smith et al. as modified by Gheparde.
In regard to the argument that claim 7 is improperly rejected since it is dependent on claim 1, the aforementioned rejection of claim 1 is deemed to be proper and thereby claim 7 is also properly rejected, as specified under Claim Rejections - 35 USC § 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of agricultural devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619